IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REAPPOINTMENT TO THE                : NO. 289
                                           :
DISCIPLINARY BOARD OF                      : DISCIPLINARY BOARD APPOINTMENT
                                           :
PENNSYLVANIA                               : DOCKET
                                           :
                                           :




                                        ORDER


PER CURIAM


      AND NOW, this 22nd day of February, 2016, Brian J. Cali, Esquire, is hereby

reappointed as a member of the Disciplinary Board of Pennsylvania for a term of three

years commencing April 1, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.